Citation Nr: 0400040	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  03-02 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinea cruris.

2.  Entitlement to service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied the benefit 
sought on appeal.  The veteran, who had active service from 
December 1967 to February 1974, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  The veteran appeared at a video hearing conducted in 
July 2003 by the undersigned.  

The Board observes that the veteran originally filed his 
claim with the RO in North Little Rock, Arkansas.  However, 
in August 2002, the veteran requested that his claims file be 
transferred to the RO in Muskogee, Oklahoma.  As a result, 
the file was subsequently transferred, and the RO in 
Muskogee, Oklahoma issued the Statement of the Case and 
Supplemental Statement of the Case and also certified the 
veteran's appeal to the Board of Veterans' Appeals.

The issue of entitlement to service connection for post 
traumatic stress disorder (PTSD) will be discussed in the 
remand portion of this decision.  This appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran served in Vietnam during active service.

3.  Tinea cruris was not manifested during service, and has 
not been shown to be causally or etiologically related to 
service, including herbicide exposure.



CONCLUSION OF LAW

Tinea cruris was not incurred in or aggravated by active 
service and is not due to exposure to Agent Orange in 
service. 38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision as well as the Statement of the Case and 
Supplemental Statement of the Case issued in conjunction with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, and the 
reasons why his claim was denied.  In addition, a letter 
dated June 2001 specifically informed the veteran of the 
VCAA,  what the VA's and the veteran's responsibilities were 
under the Act, including the division of responsibilities in 
obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file.  The veteran was also 
afforded a VA examination in connection with his claim for 
tinea cruris.  The veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Simply put, the record 
is complete regarding the claim for service connection for 
tinea cruris and that matter is ready for appellate review.  

Background and Evidence

Service medical records are negative for any complaints, 
treatment, or diagnosis of tinea cruris.  The induction and 
separation examinations listed the skin as normal.

In VA Form 21-526 dated May 2001, the veteran filed a claim 
for service connection for a skin disorder.  He alleged that 
this disorder began in February 1971 as a result of exposure 
to Agent Orange.  The veteran was subsequently examined for 
VA purposes in December 2001.  This revealed the presence of 
tinea cruris.  The veteran reported that this skin disorder 
began in Vietnam and has been recurring ever since his period 
of service.  The examiner stated that this disorder was not 
related to herbicide exposure.

A rating decision dated in January 2002 denied service 
connection for tinea cruris.  That decision was based on the 
fact that there was no positive association between the 
disorder and herbicides and that there was no evidence that 
the tinea cruris was incurred in or caused by service.  In 
July 2002, the veteran filed a Notice of Disagreement with 
this decision.

In the transcript of the veteran's hearing before the Board 
in July 2003, he indicated that he had two tours of duty in 
Vietnam.  The first one began in July 1968 and lasted for one 
year, and he then returned for the second tour in 1971.  The 
veteran stated that he first experienced a rash in Vietnam, 
which he believed may have been related to the green boxer 
underwear that was issued and to the hot weather.  He also 
testified that he first received treatment after service in 
1978, and he was given a cream for when it flares up.  

Law and Analysis

The veteran contends that he is entitled to service 
connection for tinea cruris.  In particular, he claims that 
his tinea cruris developed as a result of herbicide exposure 
during his service in Vietnam.

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  In addition, service-connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2003).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transit peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that a basis 
upon which to establish service connection for tinea cruris 
has not been presented.  The veteran does not have a 
disability that is shown to be associated with Agent Orange 
exposure.  In this regard, the Board observes that tinea 
cruris is not listed among the disorders for which a 
presumption based on herbicide exposure is warranted under 
§ 3.309(e).  

In addition, the veteran's service medical records are silent 
as to any complaint or diagnosis of tinea cruris, or even 
associated symptomatology.  He did not seek treatment for the 
disorder until many years after his separation from service, 
and there is no competent evidence of record, medical or 
otherwise, which links the veteran's tinea cruris to any 
event relating to his service, including the herbicide 
exposure while in service.  Under these circumstances, a 
basis upon which to establish service connection for tinea 
cruris has not been presented. 

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for tinea cruris is not warranted.  Although the 
Board does not doubt the veteran's sincere belief that he has 
tinea cruris that is related to service, the veteran is not a 
medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for tinea cruris is denied.


REMAND

Upon review of the claims file, the Board finds that 
additional development is needed regarding the claim for 
service connection for PTSD before proceeding with appellate 
review for the reasons set forth below.

In August 2001, the veteran submitted a form entitled 
"Information in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder (PTSD)."  The purpose of this 
form was to provide credible supporting evidence of the 
veteran's claimed in-service stressors.  In this form, the 
veteran indicated that he witnessed a friend of his burned to 
death in February 1969 at a field mountain top communication 
site attached to Camp Evans.  The individual was identified 
by name and as belonging to the veteran's unit, Company B, 
37th Signal Battalion.  He also reported that he served a 
second tour of duty in Vietnam with the 1st Calvary Division, 
525th Signal Company in Bien Hoa.  During this second tour, 
the veteran claims he sometimes experienced mortar attacks at 
nighttime.  The RO's efforts to confirm the death of the 
individual the veteran named were unsuccessful as there 
appears to have been no person so named killed in Vietnam, 
but there was no apparent effort made to ascertain if this 
person was simply injured and evacuated, (with the veteran 
assuming he was killed). Additional development in this 
regard is therefore, necessary.  

The veteran subsequently testified at a BVA hearing and 
reported several in-service stressors.  In this regard, the 
veteran again related that he witnessed the death of a fellow 
soldier after the enemy had penetrated the perimeter of an 
outpost with a satchel charge.  He stated that he saw his 
friend burned and later put in a bag.  He also stated that he 
was frequently subjected to sniper fire and mortar attacks 
and that rocket fire was a regular occurrence at Camp Evans.  
In fact, he reported that there was an incident in the mess 
hall at Camp Evans sometime between August and September 
1968.  In addition, the veteran related that were also 
infiltrations and attacks during his second tour of duty 
while he was stationed at Bien Hoa.  Attempts should be made 
to verify these events.  

The Board also notes that the December 2001 VA examination 
did not find a diagnosis of PTSD.  However, a VA physician 
subsequently diagnosed the veteran to have the disorder in 
July 2002.  This doctor, however, did not explain the basis 
for the diagnosis.  In this regard, the physician did not 
comment as to what stressors resulted in the veteran's PTSD.  
Without knowing the basis for such a diagnosis, the Board is 
unable to determine whether the current diagnosis is related 
to service.  Therefore, the Board is of the opinion that a VA 
medical examination and nexus opinion are necessary for 
determining the nature and etiology of the veteran's PTSD.

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia 
22150 should be requested to provide any 
information that might corroborate the 
veteran's alleged stressors regarding 
his unit casualties and attacks on his 
unit.  In particular, they should be 
asked to provide the unit history for 
Company B, 37th Battalion of the 63rd 
Brigade from August 1968 to July 1969, 
and the unit history for the 525th 
Signal Company of the 3rd Brigade, for 
the period between June 1971 and April 
1972.  The morning reports for Company 
B, 37th Battalion of the 63rd Brigade 
should also be requested for February 
1969.  

2.  After completing the above actions, 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any psychiatric disorder 
that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner should 
determine whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
the indicated stressor(s).  The claims 
file should be made available to the 
examiner for review.

3.  In addition to the development 
requested above, the claims file should 
be reviewed to ensure that all VCAA 
notice obligations have been satisfied.  

4.  When the development requested has 
been completed, the evidence in its 
entirety should be reviewed and the 
claim for service connection for PTSD 
re-adjudicated.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



